DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claim(s) recite(s) endothelin-A receptor antagonist. This judicial exception is not integrated into a practical application because the only structural elements in the claim are the endothelin-A receptor antagonist or inhibitor and a “pharmaceutically acceptable carrier”, which includes water. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only structural elements in the claims are the endothelin-A receptor antagonist or inhibitor and “a pharmaceutically acceptable carrier”; that is, any carrier, including the naturally occurring components of P. spica extract taught by Chen et al. (2013. https://pubmed.ncbi.nlm.nih.gov/2336509/); which teaches that an extract of the herb Prunellae spica blocks the binding of endothelin-1 to ET-A receptor and ET-B receptor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akio et al. (Journal of Cardiovascular Pharmacology, 2007, Vol. 3, No. 1, pp. 151-157, disclosed by applicant).
Akio et al. disclose ad BQ123, a specific ET-A receptor antagonist, to the culture mf melanocytes (S440, Figure 5).  The melanocytes’ culture medium is within the BRI of “pharmaceutically acceptable carrier” because it is safe for melanocytes and therefore would be safe for topical application to, for example, skin tissue, which contains melanocytes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggenweiler et al. (US Patent Pub. 2004/0063731).
Eggenweiler teaches and claims pharmaceutical formulations comprising pyrazolo[4,3-d]pyrimidines and sitaxentan plus one or more excipients (claims 1, 9 and 42; [0113] and [0115]).  Eggenweiler suggests formulating the agents with excipients for topical application ([0451], [0665], and [868]).  Eggenweiler teaches that the dosage can be between about 1 and 500 mg and that the specific dose for each patient depends on a wide variety of factors, for example on the efficacy of the specific compound employed, on the age, body weight, general state of health, sex, on the diet, on the time and method of administration, on the excretion rate, medicament combination and severity of the particular illness to which the therapy applies ([0452]).  
The skilled artisan would have found it obvious to formulate sitaxentan in a pharmaceutically acceptable carrier because Eggenweiler suggests that exact modification and provides numerous examples of carriers known in the art for making formulations that deliver active agents to the skin.  It would have been obvious to identify the therapeutically effective amount of sitaxentan because Eggenweiler teaches that the dose may vary and explains which variables would inform that dosage-optimization decision.   

 Claims 1, 8-10, 15-21, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pojasek et al. (US Patent Pub. 2010/0278784).

The person of ordinary skill would have had a reasonable expectation of success in treating a pigmentation disorder by providing sitaxentan topically because Pojasek teaches that the compound is generally useful for this purpose.  It would have been obvious to identify a therapeutically effective amount of sitaxentan to treat pigmentation disorders because Pojasek teaches that optimizing the dosage regimen is within the ordinary skill level of a physician and explains which variables would inform that optimization decision.  Regarding claim 39, the skilled artisan would have found it obvious to formulate sitaxentan in a pharmaceutically acceptable carrier because Pojasek suggest that exact modification and provides numerous example of carriers known in the art for making formulations that deliver active agents to the skin.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 39 and 40 of this application is patentably indistinct from claims 37 and 38 of Application No. 16/978/185. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 and 38 of copending Application No. 16/978185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘185 application claims a composition or local or topical delivery comprising a therapeutically effective amount of a selective RT-A receptor antagonist or inhibitor, for example sitaxentan, and a pharmaceutically acceptable carrier.


Claims 1, 2, 8, 9, 11-13, 15-21, 31-33 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 8, 9, 11-13, 15-21, 29-31, and 37 of copending Application No. 16/178185 in view of Pojasek (US Patent No. 2010/0278784). The ‘185 application clams methods for treating cutaneous fibrosis or a connective tissue disease by local or topical administration of a selective endothelin-A (ET-A_ receptor antagonist or inhibitor to a mammal in need thereof.  Clams, 2, 8, 9, 11-13, 15-21, 29-31 and 37 of the ‘185 application contain limitations identical to those in examined claims 1, 2, 8, 9, 11-13, 15-21, 31-33 and 37.  The ‘185 application does not claim treating hyperpigmentation or pigmentation disorder with its selective endothelin-A (ET-A) receptor antagonist or inhibitor. 
As discussed about, Pojasek teaches that endothelin signaling is involved in melanocyte differentiation and proliferation and suggests using endothelin-signaling modulators to improve pigmentation disorders (paragraphs 20 and 104).  Pojasek teaches that the endothelin-signaling modulator may be sitaxentan (paragraph 105).  Pojasek teaches applying the active agent topically in a composition containing conventional pharmacologically and cosmetically acceptable vehicles (paragraphs 30, 192-196).  
The person of ordinary skill in the art would have had a reasonable expectation of success in treating a pigmentation disorder by providing the ‘185 application’s sitaxentan (or another ET-A receptor antagonist or inhibitor) topically because Pojasek teaches that these compounds are useful for the purpose.  It would have been obvious to identify a therapeutically effective amount of the ‘185 application’s sitaxentan to treat pigmentation disorders because Pojasek teaches that optimizing the dosage regimen is within the ordinary kill level of a physician and explains which variables would inform that optimization decision
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612